Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Drew Bennett on 3/23/2022.

The application has been amended as follows:
In claim 22, line 12, delete the “about” before “0.1” and delete the “about” before “5”.
In claim 22, line 15, delete “the” before “engineering”.
In claim 22, third to last line, replace “surface-treated” with --surface of basalt fiber treated--.
In claim 24, line 1, delete the “about” before “50” and delete the “about” before “90”.
In claim 24, line 2, delete the “about” before “10” and delete the “about” before “50”.

Allowable Subject Matter
Claims 22, 24, 28, and 29 are allowed.
	
Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Jin (CN 105802142) and Huang (CN 106854343) for the following reasons:

Huang discloses basalt fiber that is mixed with resin and subject basalt fiber to a silane, graphene, and plasma treatment.  Huang discloses that the plasma modification treatment enhances the interface performance of the fiber and the resin and teaches that the plasma generator includes oxygen reaction gas.  However, Huang discloses that the resin is a thermosetting resin and fails to disclose or suggest a thermoplastic resin that is engineering plastic of nylon 66 like claimed.  Huang also fails to disclose utilizing a silane that is N-2-(aminoethyl)-3-aminopropyltrimethoxysilane.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn